DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 3.	Claims 5 and 6 are currently pending.

Claim Rejections - 35 USC § 103
4.	Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarjan (RU 2287334 C2 – English translation) in view of Paul (US Pat. No. 5,292,538).
Lazarjan teaches a composition comprising a drone brood homogenate which is useful for promoting anabolism.  The composition can be in the form of a tablet.  The reference teaching using a dosage of 10 mg/kg – 20 mg/kg (see paragraphs 6, 15, and 16).  
Paul teaches a composition for promoting anabolism comprising 50 to 200 IU of vitamin D (see claims 13 and 19). 
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that promote anabolism.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same 
	Based on the disclosure by these references that these substances are used in compositions to promote anabolism, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to promote anabolism.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach administering the ingredients in all of the amounts claimed by applicant.  However, the dosage of a pharmaceutical ingredient is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the dosage of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from 
The references do not teach that the composition has the same effects on the body as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The references together teach combining the same ingredients together into a single composition.  Thus, the composition taught by reference should be capable of performing the claimed intended uses if applicant’s invention functions as claimed.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. Applicant argues:
Applicant’s arguments - that Lazaryan and Paul were both directed to a different use than treating atypical osteoporosis and therefore there was no motivation for the artisan to combine them, so far as the artisan was concerned about atypical osteoporosis, - responded to the assertion in the previous Office action that the artisan would have been motivated to combine the claimed ingredient into a single composition.

Now, in the FOA2, the emphasis is made on differences in advantages between the prior art and the present invention.

The applicant believes that the differences of this kind cannot result in the rejection of the present invention based on obviousness.

Indeed, in Ex parte Obiaya, “[t]he prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.”



By contrast, the prior art cited against the applicant’s invention in the previous and present Office actions represents a combination of references of Lazaryan and Paul. This combination does not and cannot suggest— in line with Ex parte Obiaya - anything to flow naturally from, the simple reason for that being that this combination of prior art references did not exist prior to those Office actions and is a product thereof. Since the combination of Lazaryan and Paul was not known, there could not be — prior to the Office actions - an advantage known for this combination.

Consequently, the advantage of the present invention claiming a combination of drone brood and vitamin D cannot be considered a different result. Indeed, this use of the present invention relating to atypical osteoporosis seems to be the first result for the combination of drone brood and vitamin D.

However, this is not persuasive.  The references provide motivation for combining the ingredients into a single composition based on their shared known use.  The composition resulting from the combination of the two references is structurally the same as the composition claimed by applicant.  Thus, the composition taught by the combination of the two references should be capable of performing the claimed intended use if applicant’s composition functions as claimed.  An obvious composition does not become patentable based on a newly asserted advantage (see MPEP section 707.07).  Applicant’s arguments would be more persuasive and applicable if the claims were directed to a method of treating atypical osteoporosis.  However, applicant’s claims are directed to compositions rather than methods of treatment.  Intended uses in compositions are given patentable weight if the intended use results in a structural difference between the claimed composition and the composition suggested by the reference.  In this case there is no structural difference.  Therefore, applicant’s argument is unpersuasive.
 
Double Patenting
5.	Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
6.	Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/706,639 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
7.	Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/395,482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a composition comprising 10 mg to 1,000 mg of drone brood and 50 IU to 100,000 IU of vitamins of the D group.
	The claims of the reference application do not state that the composition is a tablet or capsule.  However, these are well known pharmaceutical forms which an artisan of ordinary skill would routinely employ when formulating a pharmaceutical composition.  Thus, these forms are considered to be an obvious modification of the claims of the reference application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655